SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1411
KA 13-02152
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SHERRELL L. MOORE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered November 18, 2013. The judgment convicted
defendant, upon her plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her upon her
plea of guilty of robbery in the first degree (Penal Law § 160.15
[4]), defendant contends that her concededly valid waiver of the right
to appeal does not encompass her challenge to the severity of the
sentence because County Court failed to abide by the sentencing
provisions of the plea agreement. The record does not support
defendant’s contention that the court did not comply with the
sentencing provisions of the plea agreement. During the plea
colloquy, the court promised to impose a determinate sentence between
5 and 15 years should defendant comply with certain conditions of the
plea, including cooperating in the prosecution of the codefendants.
Defendant fulfilled the conditions, and the court sentenced defendant
to a determinate term of incarceration of 9½ years. We thus conclude
that the valid waiver of the right to appeal encompasses defendant’s
challenge to the severity of the bargained-for sentence (see People v
Lopez, 6 NY3d 248, 256; see generally People v Lococo, 92 NY2d 825,
827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court